BENEDICT. District. Judge.
The facts which are undisputed make a clear case in favor of the libellants, as it appears to me. It was a manifest error in the State of New York to commence to move after the Stream had started up, and was reaching in to make her landing, at the end of pier 24. She should have waited until the Stream had reached her landing-place at the pier. The Stream having commenced to make her landing before the State of New York had commenced to move, was, under the circumstances, entitled to complete it without embarrassment Tfrom the State of New York, and this she could have accomplished without causing a delay of more than a moment or two.
Much evidence was given upon the hearing, tending to show, on the one side, that the Stream stopped and backed her engine after the State of New York began to move, when she might have kept on, and thus avoided the collision; and, on the other side, to show that she was compelled to stop and back, to avoid running into the pier. But it is clearly shown that she made her landing in the usual way. and, if it be assumed that the evidence shews that, in case she had kept on by her pier, the collision would have been avoided, the fact is not material, in the aspect in which I view the ease.
The operation of landing, at the end of the pier, was a single and well-known operation, to be executed with dispatch, in a rapid tide-way. It necessarily involved a crossing of the bows of the State of New York, and a stopping and backing, to bring up properly at the pier, and it required but a short period of time for its completion. Having properly undertaken this manoeuvre before the State of New York began to move out, the Stream was fully justified in completing it, upon the assumption that the State of New York would not move out in such a way as to interfere with her.
The collision arose from negligence on the part of the State of New York, in beginning to move when she did; and this happened because the pildt who started her, and who, as I understand the evidence, had the sole control of the engine bells when he started her, stood aft, where he could not see out ahead, and then walked forward a considerable portion of the length of the boat, to his proper post at the pilot-house. The State of New York was thus, for a short period of time, moving directly into' danger of collision, with no one to stop her. The period of time was very short, it is true, but it was sufficient to cause the collision, for the evidence shows that three feet would have avoided it.
It must be remembered, also, that this is not the case of two vessels meeting or crossing in their courses at sea, but of one vessel departing from the side of a pier, at the end of which the other was to land. The vessels were passenger boats, running by timetables, and, certainly, so far as the Sylvan Stream was concerned, compelled to make landings rapidly, as the State of New York knew. The State of New York had the opportunity given her to make her departure first. Not being ready to do so, she was bound to wait quietly till the Sylvan Stream had made her landing; and, having failed to do so, she should be held solely responsible for the collision, even if it were true that the Stream, by abandoning her landing, could have escaped the danger which the fault of the State of New York had thrust upon her. She was not bound to abandon her landing, but had the right to keep on, and rely upon the State of New York’s stopping in time to avoid her. The rule here laid down, as applicable to vessels situated as these two vessels were, seems to me necessary, to avoid constant danger and controversy, and one which will work injustice to no one.
*1142The decree must, accordingly, be for the libellant, with a reference to ascertain the amount.